Title: To George Washington from Nicholas Cooke, 10 October 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Octor 10th 1775

I have this Moment received by Express Orders from the Honble Continental Congress to dispatch the Two armed Vessels belonging to the Colony on a Cruize after 2 Brigs that sailed from England on the 11th August last for Quebec with 6000 Stand of Arms Powder &c.—I think it my Duty to inform your Excellency that the large Sloop hath not yet returned from her Bermuda Expedition; and that the Small One is unfit for Service unless it be in our Rivers; so that it is not in my Power to take any Measures for intercepting those Vessels. I also give the same Information to Govr Trumbull. I am Sir Your Excellency’s Most humble Servt

Nichs Cooke

